TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-06-00252-CV



                                Birdie Dee Guillory, Appellant

                                                v.

         St. David’s Healthcare Systems, Inc., d/b/a St. David’s Hospital, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
       NO. D-1-GN-05-004244, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Birdie Dee Guillory filed her notice of appeal with this Court on May 1,

2006. Because the complete record was filed as of May 11, Guillory’s brief was due June 12. See

Tex. R. App. P. 38.6(a). On June 21, we sent a notice to Guillory that her brief was overdue and

that, unless she submitted a proper response by July 3, her appeal would be dismissed for want of

prosecution. See Tex. R. App. P. 10.5(b), 38.8(a)(1), 42.3(b).

               To date, Guillory has not responded to the Court’s notice. Accordingly, we dismiss

the appeal for want of prosecution. See id.




                                              W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Waldrop

Dismissed for Want of Prosecution

Filed: August 9, 2006